MOTION AND PROCEDURAL RULINGOn review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at page 1 of the court of appeals' entry filed January 11, 2019: "Where the state is permitted to exercise more than its allotted number of peremptory challenges in a criminal prosecution, does that circumstance constitute structural error requiring automatic reversal of a conviction, or is the defendant-appellant required to demonstrate that prejudice has resulted from the error?"